Citation Nr: 1627405	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-16 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon housebound status.

2.  Entitlement to SMC based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1977 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to SMC based upon housebound status and the need for regular aid and attendance.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

At the videoconference hearing, the Veteran's attorney asserted that the issue of entitlement to service connection for a traumatic brain injury (TBI) is part of the current appeal because the symptoms of a TBI may be causing the need for regular aid and attendance.  To the extent the attorney was attempting to reopen this previously denied claim, she and the Veteran are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The Board acknowledges that the issues of entitlement to special home adaptation; to specially adapted housing; and to automobile or other conveyance and adaptive equipment or adaptive equipment only, have been perfected, but not yet certified to the Board.  The Board's review of the electronic files reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.
The issue of entitlement to SMC based on the need for regular aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his attorney that he wanted to withdraw his claim for entitlement to SMC based upon housebound status.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to SMC based upon housebound status have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his attorney that he wished to withdraw his appeal for entitlement to SMC based upon housebound status.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors   of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to SMC based upon housebound status is dismissed.


REMAND

At the time of the Veteran's February 2016 Board videoconference hearing, the Veteran's attorney asserted that the Veteran's mental limitations are significant enough that they require the need for regular aid and attendance even on their own.  The Veteran is service-connected for posttraumatic stress disorder (PTSD).  

Review of the electronic record reveals that the Veteran was granted entitlement to benefits from the Social Security Administration (SSA) in a March 2011 decision based on his PTSD.  Although a copy of the decision issued by SSA is of record, the medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim on appeal before the Board cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2015).    

The Board notes that the Veteran submitted a VA Form 21-4142 in July 27, 2014 that referenced an attached document.  The attached document provided a list of the Veteran's VA and non-VA medical providers, and was scanned separately from the VA Form 21-4142 in VMBS.  The non-VA medical providers listed included Dr. R.K.; Dr. J.G.C.; Dr. J.R.; Dr. L.W.; and a facility known as Families First.  There is no indication that any effort was made to obtain records from the identified providers.  This must be rectified on remand.  

As the claim is being remanded for the foregoing reason, the Board finds that a contemporaneous VA examination should be scheduled and updated VA treatment records should be obtained.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since November 2014.

2.  After securing an updated release form if necessary, request records from the non-VA medical providers listed on the document attached (but scanned separately in VBMS) to a July 27, 2014 VA Form 21-4142, specifically Doctors R.K.; J.G.C.; J.R.; L.W.; and a facility known as Families First.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, the Veteran should be notified of such. 

4.  Schedule the Veteran for a psychiatric examination to determine whether he is entitled to SMC based on the need for regular aid and attendance due to his PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed.  

Following review of the claims file and examination of the Veteran, the examiner should specifically opine on whether the Veteran requires regular aid and attendance of another as a result of service-connected conditions (PTSD, hearing loss and tinnitus), without consideration of nonservice connected conditions (such as orthopedic conditions and traumatic brain injury).  The examiner must provide a complete rationale for any opinion expressed.  

5.  Readjudicate the claim for entitlement to SMC based on the need for regular aid and attendance.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


